Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of Hospitals of the County of Westchester dated April 11, 1980, which dismissed petitioner from his employment with the Westchester County Medical Center. Determination confirmed and proceeding dismissed on the merits, with costs. The various memoranda placed in petitioner’s personnel file were not administrative adjudications of disciplinary charges and thus did not bring into play the doctrine of res judicata (cf. Matter of Travis v Peekskill Housing Auth., 72 AD2d 818). We note that petitioner was employed as a senior dietary aide in a geriatric facility. In view of the fact that elderly and infirm persons may suffer as a result of the excessive absences and lateness of staff members, and that petitioner had received many warnings, we do not find the administrative penalty imposed by the county commissioner of hospitals to be so disproportionate to the offense as to shock one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). We find no merit to petitioner’s claim with respect to the transfer of the proceeding to this court. Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.